DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "said second container" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since the second container is first recited in claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 5, 6, 9 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Robson 2015/0191960 (hereinafter Robson).
Re Claim 1. (Currently Amended)
Robson discloses a security container cassette (Fig.2; 32) for banknotes (38) or values for Cash machines, ATM, and the like, defining an internal volume (34) and comprising: [[-]] a first container (12, Fig.1-2; 70,72,70A, Figs. 5-7) arranged in said internal volume and close to an external portion of said security container cassette (Fig.2), [[-]] said first container (12, Fig.1-2; 70,72,70A, Figs. 5-7) having an internal volume (Fig.1-2, 5-7) separated from said external portion of said security container cassette (32) by at least one separating wall (body walls of container in Fig. 1-2, 24,at 18; alternatively 40,42; 100,102,108), [[-]] said first container being designed to contain marking fluid (26, para [0056]) and being arranged close to said banknotes (38) and values, [[-]] said security container cassette (32) [[being characterised in that]] wherein said separating wall (24) comprises passage windows or weakened upper portions (22, 20/28/30, 86A, 104).
Re Claim 2. (Original)
Robson discloses the security container cassette according to claim 1, wherein said weakened upper portions (22, 20/28/20, 86A, 104) are through-holes covered with low strength material (for ex. 30, para [0058], [0062], [0081]).
Re Claim 3. (Original)
Robson discloses the security container cassette according to claim 1, wherein said weakened upper portions (22, 20/28/20, 86A) are present along the whole extension of said first container (12, 70,70A,72).
Re Claim 6. (Original)

Re Claim 9. (Original)
Robson discloses the security container cassette according to claim 1, wherein said first container (12, 70,70A,72) comprises a lower portion (24) facing said banknotes (38) or values and wherein said lower portion comprises weakened lower portions (22) designed to open in case of explosions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robson in view of Official Notice.
Re Claim 4. (Original)
Robson discloses the security container cassette according to claim 1, wherein said weakened upper portions consist of circular holes (22,20/28/30,86A) comprising a solid element in the centre (para [0081], “In another possible configuration the container 70 is formed with an aperture (86A) which is sealed by means of a plug. The plug is weaker than a wall surrounding the aperture. It may for example be made from a thinner material or from a different material than the body of the container. Under the effect of a shockwave the plug breaks or becomes detached from the container body and when this occurs the substance inside the container is dispersed, generally violently, and interacts with bank notes adjacent the container. connected to the edges of the hole by spokes.”), however, Robson fails to specify that the solid element  connected to the edges of the hole by spokes.
Official notice is taken that the use of spokes in temporarily attaching frangible elements is well known in the manufacturing arts as a method of holding an element in place. It would have been obvious to one of ordinary skill in the art to modify the plug of Robson to be held in place by spokes until broken off as a well known and desirable method of holding an element in place.

Claims 5, 7, 8, 10-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robson in view of Fumanelli 2003/0005882 (hereinafter Fumanelli).
Re Claim 5. (Currently Amended) 
Robson discloses the security container cassette according to claim 1, wherein said first container (12, 70,70A,72) comprises: [[-]] a lower portion (24) facing said banknotes (38) or values, and permeable to fluids, [[-]] a second container (72) for marking fluid, which is fluid-tight but fails to teach the second container contained in said first container. 
Fumanelli teaches a banknote security container (12) comprising a first container (1,2), having a lower portion (Fig.2) facing said banknotes (in 12) or values, and permeable to fluids, a second container (4) for marking fluid (1a), which is fluid-tight and contained in said first container (1,2). 
It would have been obvious to one of ordinary skill in the art to modify the container of Robson to include a second container housing the fluid therein as taught by Fumanelli as an obvious matter of design choice in arranging the desired number of containers and fluid flow.
Re Claim 7. (Currently amended) 
Robson as modified by Fumanelli discloses the security container cassette according to claim 5, further comprising at least one third container (Fumanelli 6), placed inside (Fumanelli Fig.3) said second container (Fumanelli 4).
Re Claim 8. (Currently amended) 
Robson (as modified by Fumanelli) discloses the security container cassette according to claim 5, further comprising rupture elements (Robson, para [0025-0029]), placed inside said second container and designed to facilitate the rupture of said second container in case of explosions.
Re Claim 10. (Currently Amended) 
As discussed above, Robson as modified by Fumanelli discloses a security container cassette (32) for banknotes (38) or values for Cash machines, ATM, and the like, defining an internal volume (at 34) and comprising: [[-]] a first container (12, 70,70A,72) arranged in said internal volume and close to said banknotes (38) and values and comprising a lower portion (24), facing said banknotes or values, which is permeable to fluids, [[-]] a second, fluid-tight container (Fumanelli) for marking fluid (26) that is contained in said first container (12, 70,70A,72) and is of a pliable type that is easily ruptured in the event of pressurisation from explosions or the like (Robson, para [0025-0029]).
Re Claim 11. (Original)
Robson as modified by Fumanelli discloses the security container cassette according to claim 10, wherein said second container is divided into a plurality of main portions (Fumanelli 4, Fig. 3).
Re Claim 12. (Original)
Robson as modified by Fumanelli discloses the security container cassette according to claim 11, wherein said main portions (4) are mutually connected, in fluidic connection, by passage portions (9, Fumanelli Fig.3).
Re Claim 13. (Currently amended) 
Robson as modified by Fumanelli discloses the security container cassette according to claim 12, wherein said passage portions (9) preferably have a smaller passage section than sections inside said main portions (4).
Re Claim 14. (Original)
Robson as modified by Fumanelli discloses the security container cassette according to claim 10, wherein said passage portions (9) are defined by passage reducers inside said second container (4).
Re Claim 16. (Original)
Robson as modified by Fumanelli discloses the security container cassette according to claim 10, comprising at least one third container (Fumanelli 6; Fig.3), placed inside said second container (4).
Re Claim 17. (Original) 
Robson as modified by Fumanelli discloses the security container cassette according to claim 10, comprising rupture elements (Robson para [0025-0029]), placed inside said second container and designed to facilitate the rupture of said second container in the event of explosions.
Re Claim 18. (Original) 
Robson as modified by Fumanelli discloses the security container cassette according to claim 17, wherein said rupture elements comprises breakable elements (Robson para [0025-0029]), e.g. glass.
Re Claim 19. (Original)
As discussed above, Robson as modified by Fumanelli discloses the security container cassette according to claim 10, wherein said first container is arranged close to an external portion of said security container cassette, said first container having an internal volume separated from said external portion by means of at least one separating wall, wherein said separating wall comprises passage windows or weakened upper portions (22).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robson as modified by Fumanelli as applied to claim 10 above, and further in view of Official Notice.
Re Claim 15. (Original)
Robson as modified by Fumanelli discloses the security container cassette according to claim 10, but fail to teach wherein said passage portions (9) comprise welds inside said second container between two opposite flaps.
Official Notice is taken that there are a myriad of ways to manufacture passage portions in an element including holes, slits, welds, plugs, apertures of different shapes and sizes as desired for the intended functionality. Accordingly, it would have been obvious to one of ordinary skill in the art to provide the desired configuration for the passage portions in order to provide the desired function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675